Citation Nr: 0318774	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection on a secondary basis 
for alcohol abuse. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esquire


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel





REMAND

On July 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Send the veteran a VCAA letter.

2.  The record indicates that the 
following agency has records which are 
pertinent to the veteran's claims:
Nebraska Department of Education, 
Disability Determinations Section 
P.O. Box 82530 
Lincoln, Nebraska  68501-2530.  
Make arrangements to obtain complete 
medical records from the above agency 
for the veteran.

3.  After completing the development 
sought above, please make arrangements 
with the appropriate VA medical 
facility for the veteran to be afforded 
the following examination:  
psychiatric.  The purpose of the 
examination is to obtain medical 
opinion evidence regarding the medical 
probability that the veteran's alcohol 
abuse is related to his service-
connected PTSD, and also to obtain 
medical evidence to determine the 
extent and severity of the veteran's 
PTSD.  All indicated tests and studies 
should be conducted.  Send the claims 
folder to the examiner for review.
The examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  To the extent 
possible, the examiner should 
distinguish the manifestations of the 
veteran's PTSD from those of any other 
psychiatric disorders found to be 
present, to include alcohol abuse and 
any personality disorder(s).  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
the veteran's service-connected PTSD, 
to include whether it renders the 
veteran unemployable, and a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.
With respect to the veteran's alcohol 
abuse, the examiner should review the 
evidence of record, including VA 
treatment notes for May 1994 showing 
that the veteran reported that he began 
using alcohol at age 13, and the report 
of the April 1995 VA examiner who noted 
that the veteran's alcohol use could be 
an attempt to manage the symptoms 
associated with PTSD.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
the veteran's alcohol abuse was caused 
or chronically worsened by the service-
connected PTSD.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





